Title: To James Madison from John Hunter, 16 April 1801
From: Hunter, John
To: Madison, James


Dear Sir
Huntsvill April the 16th. 1801
Permit me from the Privite, & Domestick walks of Life, to Congratulate you, on your appointment to the office of Secratery of State—an office that has been in Mourning, Ever since the Resignation of it, by the Present Chife Magistrate. With what Hearts of Joy & Gratitude, ough⟨t⟩ Every frend of America, to Felicetate there Country, on the Happy Chainge. The Days of Terror is Ended, & thos of Liberty, Raison & Justices, asumed there Place.
With what astonishment, Must the Philosophick, And Reflecting Mind, vew the American Goverment—Representitive in all its Parts, & yet in its very Infancy, approch so Near Monarchy & Despotism. I consider the Present Revolutation Much Greater, that [sic] that of 75. That was only a Revolutation, arising from the Resistance, Made against the Encroachment of a forigen Nation. The Present, is one of Sentiment & Raison, Triumphing, over a Despotik faction, in the Heart of the Country, who have long Endeavoured to Thwart, the General voice of the Nation. When I say this, I do not Mean Every Individual of that Party. On the Contrary, I know Many Amiable Good Honest men, among them, who have been Insensiably Carryed away, & who I think, always thought, they were acting for the Good of there Country. That the Libertys of this Country, Can Never be teaken from them, by the force or Power of a foregin Nation, is true. But it is not Equaly so, with Designing and ambitious Men, Residing among them. I have Long thought, that the knew England States, with the asistance of some part of the Southeren, Ment to Exercise the same Power over america, that the British Entended, had the[y] accomplished there Object, by Reducing them—but thanks be to the Divine Ruler of the Universe, the[y] are Disapointed. What a Lamentable Picture the Goverment of the U. S., Exhibited to forigin Nations, on the Leate Presidential Election, 36 vots, When the oppisition was Constitutonaly Confind, to a Choice one out of two men, the Palitical principals of which, were both the Sam[e]. There Conduct Cannot be accounted for, on no other Principal, but being Long in the Habit of Crossing the voice of the Nation, they were Determind to persevere to the End, Even at the Risk of the Peace of the Country.
I Like the Sentiment in the President Spech, as Coming from him—(we are all Republicans, we are all Federalists) I would to God it were so. It is Right However to Endeavour to Heal, Rather than widen, the unhappy Diference in america, & to Reclaim Rather than Punish. Should the Amiable Quality of the Present Great, & Glourious Chife, not be able to unite the Citizens of America, in Suport of there Civil Rights, I shall be almost Lead to Doubt, whether Mankind was born to be free or not—America being almost the only Country in the world, where men ar[e] not only free in Goverment, but also in there Local Situations. Every man or nearly so, May be truly sd., to be Lord of his own Monnie, & the Real owner of that Property, which is suficient to his Existance & Independance, & that of his family. I have known Men in Europe, Drove out of there Lands, for no other Cause, but because the[y] would not vote, at an Election as there Land Lord wanted them, Many of which were oblidged to sell off what the[y] had, & bind som of there family, & pay what they Could, & Com off to america. To Look for Independance from such men, is perhaps More than there is in Human Nature to Grant. O happy america be only watchfull, & virtuous, & you will be always free.
I have been Lead to the forgoing Remarks, from a Long vew of past Events. Permit me now to Give you som Information, Conserning the State of Partys in this Country. In order that you May have a Corect Idea of it, I will Go back as far as Last October, to the Election of Members for the State Legislature. The Federal Party as the[y] Called themselves, in Charleston, took a Decided Lead in this Busness. The[y] Completly over Cam[e] the Republicans, not one was Elected but one. It was Nearly the Same all over the Low Country. Pierce Butler, with all other Republicans, was Almost Left out. Where there was one, accidently Elected, he was Considered by them, as a half way man, and they having Made Sure of a Magority, was sure in there own Mind of Geting him. At the Head of this Party was Henry W. Deassessaure, Jno. B. Holms, John Ward, & Genl. Pinckny. The first of those Gentelmen, who appeared to be the head of the Party, was sd. to have wrote a Number of Phamflets against the Election of Jefferson, & in favour of Adams & Pinckny. He was the only one of the Gentelmen Named, with whom I had any Perticular Conversation. He appeared I though[t] Disposed to Give no Quarters, & as I considered him, the head of the Party, I suposed he Spoke there Sentiments. Not a man was to be appointed, to any Place, but of that Party. The Legisla[t]ure Meet & formed a Cacaus, on the Last Monday in November. The up Country Members being Scatered, & Spread of over a Large tract of Country, Meet as Might be Expected, without any Conserted Plan of Proceeding. However Imediatly on a vew, of the high Minded Temper of a part of the House, the[y] soon thought it Nessessary, to adopt som plan to Meet the Conserted Measurs of the others. Accordinly on wedensday knight, the Republicans had a Meeting, About 50 Members attended. The first thing Proposed after a Chairman being appointed, was to appoint a Committee to Nominate Electors. It was soon Don, & Reported to the Bodey, a second Meeting was to take Place Next knight. But before the[y] Ajourned, it was wisly thought Expedent, to Enroul such of the Members, who was present, as was willing to Give in there Names. The Doors was oppen for all, they Meet the Next knight. The Electors proposed Reported, & agreed to be voted for, as our Legislature, Elects the Electors, & not the People. There Numbers was this knight about 75. There were Several who from Motives of Delicacy, did not wish there Names Enrould. & others perhaps from Motives of prudence. The Republicans thought themselves prety Strong, as Several Members had not yet Come, & 81 Made a Magority of the whole Legislature. Another Meting was appointed on Monday knight, to Distribute the Tickets, as the Election was to Com on—on Tuesday. Several of the Federal Members attended & saw what was Don. On Friday the Federal Members, had a Meting. Thus was Conducted, with open Doors, there Numbers perhaps about 50. The[y] had Dificulty to form a ticket, that they thought would be acceptiable. The[y] Nominated Some Men who Refusd Serving, & others went on Sunday, to the Printing office & Eraised there Names from the Ticket. They at Last However Made one. On Monday about two or three oClock—two or three of the Republicans, in the open Street, Got Information, that Several of the Federal party, that was Good Speakers, was to attend the Meeting that knight, & was to adress the asembly, & propose a Comprimise, that they would Suport Jefferson, if the others would Suport Pinckny. The House being Ajourned when this Information was Receved, there was no time nor Chance, for Consultation, that being the Evening of the Meting. The few therefore, that Got the knews, Imedeatly agreed on the following Notice, to be put on the Door of the accadamy, that knight between Sun Down, & Dark, that being the time & Place of Meeting in Large Letters—(No Meeting here this knight) Signd by the Chair Man. As any of Either Party Came, & saw what was on the Door, they went away. Thus Ended all Chance of a Comprimis. Perhaps there Might be a few, of the Federal Leaders, that would not a Consented to a Comprimise, nor teaken no part in it, but I have no Doubt, they would have been Silent. It is Absolutly Sertain, that no Comprimise, would have been acceded to, by the Republicans at all, for if the[y] had not Even a known there Strenth, the[y] were Determind to Risk Every thing, Rather than Meet on Such Terms as that. I have no Doubt, that it was there fixed Determination, that if the[y] Could not Get Jefferson, that as a Choice of Evils, the[y] would a Chose Adams. All partys meet on Tuesday, to try there Strenth, the Result of which you know. Genl. P. was one of the Senate. He Came into the House of Reps., & voted for Electors but for whom I do not know.
In a few Days after, there was another Tryal of Strenth, for a senator in the Place of Colon. Reed. That Morning of the Election, a Letter was Read from that Gentelman, Declining to offer. The Federal Party, Put up Mr. John Ward, President of the Senate, the Republicans Jno. Ewing Colhoun. On the first Balit, the vots was Equal. The Second Mr Colhoun had one a vote ahead. Mr Colhoun was not a Member of Either Branch of the Legislature. Mr Ward went in to the Hous of Reps., & voted but for whom——The Republican Ticket of Electors had from 12 to 18 of a Magority of vots, over the Federal Electors. Thus Ended a strugel in the Legislature of Carolina, which will have its Du[e] weigh[t] in the Counciels of the Union. There was one of the Electors, that I could now Name to you, who proposed to throw one vote away, for fear of the Dredfull Consequence of what have Showen its self, on the Leat Presidential Election, but it Could not be agreed to.
Thus I have Given you, som knoledge of the State of Partys in this Country. Permit me now to Give you Some Information, that May be of use to you, in your Present office, about the Most Confidential Persons, from whom you May Get the Most Extensive & Corect Information, & such as you Can always Rely on. I consider our Leatly Elected Senator, to stand among the first men, for Information & Integrity, that this or any other Country afords. His Local knoledge of So. Carolina, Can not be Exceeded by any, & be Equald but by few. In the Lower Country, the Charecters that Imedeatly Impress themselvs on my Mind, whos Information Might be usefull, & on whom you Could Rely is—the present Governor, John Drayton, John Jules Pringle, Honl. Wm Johnston, Paul Hamilton Controuler of the Trasury Mr Pringle is Attory Genl., & Mr Johnston is one of the Judges. In the Midel Country, Honl. Ephm. Ramsey Silver Bluf, Near agusta, & Wade Hampton Columbia. In the upper Country Generals Pickens and Anderson. From those men you May Always Obtain, a Corect vew of the Pu[b]lick Sentiment here.
Thus Sir I have teaken the Liberty of troubling you with this Long Letter, beliving it at all times to be a Desierable object with you, to know the State of the Publick mind, but More Especialy now, as I have no Doubt that it is not only your Desire, to know it, but to Execute it, as far as May be within the Power of the Executive of the U. S., I hope, & I have no Doubt, but the Present Amiable Chife, will Soon Reconcile the Citizens of this Country, to his wise administration.
It will Always, Give me the Greatest Pleasur, to Give you all the Information that May be in my Power.
Wishing Peace, Joy & Happyness, to you in your Present-Appointment, & that of your Country—while I have the Pleasure of Subscribing my self, with sentiments of Respect & Esteem your Obt. Sert.
Jno. Hunter
P. S. Poor Burk is on the Decline. I am afraid he will not Live Long—none of More Confidence than him. Honl. Obryan Smith Charleston is a strong Republican. Coln. Mouzon High Hills Santee.
 

   
   RC (DLC).



   
   Henry W. DeSaussure was a Charleston lawyer and a former director of the Mint during Washington’s administration. John Bee Holmes served in the South Carolina House (1790–98) and Senate (1799–1802). John Ward was president of the state Senate, 1798–1802 (John Belton O’Neall, Biographical Sketches of the Bench and Bar of South Carolina [2 vols.; Charleston, 1859], 1:243–47; Emily Bellinger Reynolds and Joan Reynolds Faunt, comps., Biographical Directory of the Senate of the State of South Carolina, 1776–1964 [Columbia, 1964], pp. 238, 327).



   
   Jacob Read was a Federalist in the U.S. Senate, 1795–1801. John Ewing Colhoun, a native of Virginia and a College of New Jersey graduate, had served eight terms in the South Carolina legislature before his election to the U.S. Senate in 1800 (Walter B. Edgar et al., eds., Biographical Directory of the South Carolina House of Representatives [3 vols. to date; Columbia, 1974—], 3:146–48, 597–98; General Catalogue of Princeton University, 1746–1906 [Princeton, N.J., 1908], p. 97).



   
   John Drayton attended the College of New Jersey. As lieutenant governor he assumed the governorship upon the death of Edward Rutledge in January 1800. John Julius Pringle became the state attorney general in 1792 and held that post for sixteen years. William Johnson, Jr., another alumnus of the College of New Jersey, was elected Speaker of the state House of Representatives in 1798 as a Republican. Paul Hamilton was presiding officer in the state Senate, 1798–1802, and would become JM’s secretary of the navy in 1809. Ephraim Ramsay was in the state legislature, 1792–97, and became a common pleas judge in 1799. Andrew Pickens served one term in Congress, 1793–95, and was an unsuccessful Federalist candidate for the U.S. Senate in 1798. Robert Anderson was lieutenant governor of South Carolina, 1796–98 (Edgar et al., Biographical Directory of the South Carolina House of Representatives, 1:235, 240, 245, 249, 3:39–41, 552–54, 586–87; General Catalogue of Princeton University, p. 106).



   
   John Hunter, a former Federalist congressman and state representative, was reelected to the South Carolina House in 1800 and served as a Jefferson-Burr elector (Edgar et al., Biographical Directory of the South Carolina House of Representatives, 3:361–62).



   
   Aedanus Burke, chancellor of the South Carolina court of equity, died 30 Mar. 1802. Obryan (O’Brien) Smith served in the South Carolina House, 1789–99, and was elected to the state Senate in 1800. “Coln. Mouzon” may have been Henry Mouzon of St. James Parish in the Santee district (ibid., 3:667–68; S.C. Historical and Genealogical Magazine, 17 [1916]: 79).


